Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156038(125)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 156038
  v                                                                 COA: 327812
                                                                    Wayne CC: 14-001330-FC
  PSAUNTIA MARIE GEORGE,
             Defendant-Appellant.
  _____________________________________/

        On order of the Chief Justice, the motions of defendant-appellant to file a pro per
  supplement to the application for leave to appeal and to waive the filing fee are
  GRANTED. The pro per supplement will be accepted for filing if submitted on or before
  August 16, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 26, 2017
                                                                               Clerk